Citation Nr: 0416950	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cardiomyopathy status post myocardial infarction (claimed as 
heart disorder due to medication).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT


1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. There is no competent evidence showing that the veteran 
incurred additional disability in the form of cardiomyopathy 
as a result of injury or aggravation of injury suffered from 
treatment at a VA medical facility.


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for cardiomyopathy is not established.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2000 rating decision, a February 
2002 statement of the case and September 2002, August 2003 
and March 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
Board's letter to the veteran dated in June 2003 explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
identify and secure evidence relevant to the appeal, and 
asked the veteran to submit or authorize the release of 
additional evidence.  Furthermore, the March 2000 RO 
decision, the February 2002 statement of the case and the 
August 2003 and March 2004 supplemental statements of the 
case included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) division on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical and personnel records, VA medical 
records and conducted a hearing.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

Finally, as the veteran and his representative have been 
fully apprised of the rights and obligations under the VCAA, 
and have had ample opportunity to present evidence and 
argument in support of the appeal, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the veteran's representative 
has presented that the Public Law 104-204 amended the 
requirements of 38 U.S.C.A. § 1151.   However, the Board 
notes that the veteran filed his claim in August 1999, 
accordingly, the amended regulations are for application.  
See Pub. L. No. 104-204, 110 Stat. 2926 (Sept. 26, 1996) 
(amending 38 U.S.C.A. § 1151 to require negligence as the 
proximate cause of the death or additional disability 
effective for claims filed on or after October 1, 1997).

There are three requirements for establishing entitlement to 
compensation.  First, the veteran must incur an injury or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, submission to a VA 
examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. § 
3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R.  § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).

There is no evidence of chronic cardiomyopathy in service, no 
evidence of cardiomyopathy within one year after service, and 
no competent evidence of a nexus between currently diagnosed 
cardiomyopathy and the veteran's period of active duty 
service.  The veteran contends that his heart disorder is 
secondary to the medication he received at the VAMC in 
Temple.  The veteran presented for an August 2002 hearing 
wherein he asserted that when he was hospitalized at a VA 
treatment center in 1995 he was prescribed an 80 mg dosage of 
Lasix.  Upon discharge, the veteran's dosage was dropped to 
20 mg.  The veteran contends that if he had been kept on the 
increased dosage of Lasix, this would have prevented his 
congestive heart failure.  

However, the medical evidence of record fails to reveal any 
nexus between the veteran's cardiomyopathy and his VA 
treatment.  May 1995 treatment reports diagnose the veteran 
with cardiomyopathy, alcoholic.  Moreover, the Board notes 
that the veteran's hypochloremic state and metabolic 
alkalosis in June 1995 were secondary to his diuretic therapy 
with Lasix not his cardiomyopathy.  The veteran required 
aggressive diuretic therapy with Lasix because of his 
congestive heart failure not in order to prevent his 
congestive heart failure.  The Board notes that 
cardiomyopathy and congestive heart failure are two separate 
entities.  Cardiomyopathy causes congestive heart failure and 
Lasix is used to treat congestive heart failure.  
Additionally, the Board notes that during the August 2002 
hearing the veteran stated that he had no medical opinion or 
evidence that attributed his congestive heart failure to the 
lack of sufficient medication.  Finally, the Board finds that 
the medical evidence of record is negative of any evidence of 
causation or aggravation of cardiomyopathy as the result of 
negligent VA care or treatment.

In conclusion, upon a review of the record, the Board finds 
that, despite current diagnosis of cardiomyopathy, there is 
no competent evidence to support the contention that this 
disorder constitutes additional disability incurred as the 
result of injury or aggravation of injury suffered due to VA 
treatment.  The veteran's personal opinion that this disorder 
is the result of VA treatment is not competent evidence 
needed to establish the required causal relationship.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In summary, the 
Board finds that the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor.  38 
U.S.C.A.          § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for 
cardiomyopathy status post myocardial infarction (claimed as 
heart disorder due to medication) is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



